Exhibit 10.1


Labor Contract


This labor contract is based on the People’s Republic China’s labor law and
labor contract law and other related laws and regulations.


Employer: China Ginseng Holdings Inc


Employer’s address: 1208A Jiyu Bldg. 1420 Jie Fang Da Road, Changchun City,
Jilin, China


Legal Representative: Liu Chang Zhen


Employee: Ren, Ying


Gender: Female


Employee’s ID Number: 22010219606042225


Employee’s address:  Zhizhong Road, Nanguan District, Changchun City, Jilin,
China


I. Contract Period & Probation Period


Both parties agree to choose (1)   for the employment terms:



 
1.
Fixed contract period: From Jan 1, 2011 to Jan 1, 2014
        2. No fixed contract period:  From___________________         3. By
Project : From _______________to completion



II Job Description & Job Location


Chief Financial Officer


III Working Hours & Time Off


Both parties agree to choose (1) for working hours
 

  1.
Standard full time
        2. Non Standard hours      

  3.
Combined hours

 
IV Remuneration


By consensus, both parties confirm the probation wage is $438.11  a month, after
probation is $438.11 a month.  Payment should be in monetary form and full
payment of the monthly wages shall be delivered by the last day of the month.
Employer shall not unjustifiably deduct or delay in paying the wages. The
monthly wage shall not less than the minimum wage implemented by the city.


V Social Insurance and Labor benefits


In accordance with central government, state, provincial and municipal policies
and regulations


VI Labor conditions and labor protection against occupational hazards


In accordance with central government, state and provincial requirements
relating to the implementation of occupational safety and health


VII Termination & Renew of the Labor Contract
 
 
 

--------------------------------------------------------------------------------

 
 
Both parties observe the central government, state and provincial regulations
regarding the termination of the labor contract.  Unless the violation is
expressly stipulated by state, either party in violation of the contract will be
subject to the payment of appropriate compensation for breach of contract.


This contract is effective from the date signed by both parties.


Employer: China Ginseng Holdings, Inc


Legal Representative: Liu Chang Zhen
Date:  Jan 1, 2011
   
Employee: Ren Ying
Date:  Jan 1, 2011



Governing Authority: Changchun City Employment Service (with seal)
Jan 4, 2011

